Citation Nr: 0313080	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  98-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for chronic 
low back and left hip pain due to bilateral leg length 
discrepancy, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial rating for 
degenerative joint disease of the cervical spine, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for a bladder disorder, 
to include urinary frequency, claimed as secondary to a 
service connected total abdominal hysterectomy.

4.  Entitlement to service connection for residuals of dental 
trauma for the purposes of both compensation and VA 
outpatient treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to September 
1968, March 1979 to September 1979, and June 1981 to January 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  In that decision, the RO granted 
service connection for chronic low back and left hip pain due 
to a bilateral leg length discrepancy and assigned an initial 
rating of 10 percent.  In addition, that decision granted 
service connection for degenerative joint disease of the 
cervical spine and assigned an initial noncompensable rating.  
A January 2003 decision increased the initial rating for 
degenerative joint disease of the cervical spine to 10 
percent.  As this is not the full benefit sought, this issue 
remains on appeal.  Finally, the September 1997 rating 
decision denied service connection for bladder problems, 
urinary frequency and residuals of dental trauma.

The veteran testified before a Member of the Board at a 
hearing held at the RO in December 1998.  In October 1999, 
the Board remanded these issues to the RO for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on her 
behalf.

2.  The evidence reasonably shows that the veteran has 
osteoarthritic changes of the lumbar spine and left hip, with 
noncompensable limitation of motion, due to her bilateral leg 
length discrepancy.

3.  The evidence of record reasonably shows x-ray evidence of 
degenerative joint disease of the cervical spine with 
noncompensable limitation of motion.

4.  The evidence of record does not reasonably show that the 
veteran has a currently diagnosed bladder disorder, 
underlying her complaints of urinary frequency.

5  There is no medical evidence of record of a dental 
condition due to a combat wound or other in-service trauma.

6.  The veteran was not a prisoner of war during service and 
there is no evidence that she has a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, or that she is a Chapter 31 
vocational rehabilitation trainee.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for low 
back and left hip pain due to bilateral leg length 
discrepancy are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5251, 5252, 5257 and 5292 (2002).

2.  Degenerative joint disease of the cervical spine does not 
warrant an initial rating in excess of 10 percent according 
to the schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010 and 5290 (2002).

3.  A bladder disorder, to include urinary frequency, was not 
incurred secondary to a service connected total abdominal 
hysterectomy.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.10 (2002).

4.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of both compensation and VA 
outpatient treatment, have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1721 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 
4.149, 4.150, 17.161 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist her with the development of 
facts pertinent to the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained, records corresponding to medical treatment reported 
by the veteran and has afforded her VA examinations to assess 
her current disabilities.  There is no indication of 
additional relevant medical evidence that the RO has not 
obtained, or attempted to obtain, to date with regard to the 
claims.  The Board notes that the RO requested all medical 
records, specifically dental records, pertaining to the 
veteran's period of service in 1979 from the National 
Personnel Records Center (NPRC) in October 1999.  The NPRC 
indicated that they did not have any more service medical 
records for the veteran other than those already forwarded to 
the RO.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claims has also been met, as the RO 
informed her of the need for such evidence in an April 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by her and which portion 
the VA would attempt to obtain on her behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran, in an April 2003 letter, 
requested a new VA examination to evaluate her orthopedic 
disabilities.  She maintained that her most recent 
examination, in May 2001, does not adequately reflect her 
current level of disability and a more recent examination was 
necessary.  The Board is not persuaded.  The Board notes that 
it is often evaluating evidence that is not current, in as 
much as the evidence may have been developed several months 
to several years prior to the decision.  During the course of 
this appeal, the veteran has been afforded two VA 
examinations.  In addition, her VA treatment notes regarding 
her orthopedic disabilities are also of record.  Therefore, 
the Board finds that the evidence of record is sufficient to 
adjudicate these claims at this time.

II.  Increased Initial Rating for Chronic Low Back and Left 
Hip Pain
Due to Bilateral Leg Length Discrepancy

Factual Background

Service medical records indicate that the veteran was seen in 
August 1996 complaining of low back pain.  The diagnosis 
indicated her low back pain was probably secondary to her 
legs being different lengths.  A history of leg length 
discrepancy was noted in the November 1996 retirement 
examination report.

A May 1998 VA examination report noted that the veteran 
reported experiencing pain in her low back when she stood for 
prolonged periods.  She stated her left leg was shorter than 
her right leg.  On examination, the veteran walked with a 
relatively normal gait and posture.  The left leg was 1/2 inch 
shorter than her right leg.  Forward bending of the lumbar 
vertebrae was 18 degrees.  Rotation of the lumbar vertebrae 
was 50 degrees to the left and 30 degrees to the right.  
Straight leg raising was 30 degrees on the left and 55 
degrees on the right.  There were no spasms of the lumbar 
para vertebral musculature, but there was a slight increase 
in the lumbar lordosis.  The examiner noted that the 
veteran's low back pain was mechanical with no radiographic 
evidence of degenerative disc or joint disease.

A July 1998 VA CT scan report indicated that there was no 
evidence of lumbar spine herniated discs.  Hypertrophic 
changes at the facet joints were noted at L1-2, L2-3, L3-4 
and L4-5.  An increased density of the L5 vertebral body of 
unknown etiology was also noted.

An October 1998 VA treatment note reported decreased range of 
motion in the spine, right hip and left hip secondary to 
pain.  No paraspinal tenderness was noted.

The veteran testified before a Member of the Board at a 
hearing held at the RO in December 1998.  She reported she 
had pain in her hip and back, which was getting worse.  She 
testified that she had problems standing for long periods of 
time.

A June 1999 VA Bone scan report noted that the results had 
been compared to previous studies.  The report stated that 
increased uptake about the cervical, thoracic, lumbar spine 
and accetabula bilaterally was noted.  The impression was 
possible Paget's disease.

A July 1999 VA x-ray report noted that there was isolated 
increased osteodensity in the lower thoracic vertebra, more 
conspicuous in the 5th lumbar vertebra, which had not shown 
significant change in the 10 months since the previous study.  
The etiology remained unknown.  There was no evidence of disc 
disease or degenerative joint disease of the spine.

An August 1999 VA treatment note stated that the veteran 
reported her back pain had been stable over the past several 
years.  A November 1999 VA treatment note indicated that the 
veteran was being followed up for low back pain.  The 
physician noted that x-ray reports had shown L5 sclerosis, an 
increased density at L5 and increased activity at L2/L5 and 
the lower thoracic spine.  The physical examination was noted 
to be unchanged.  The physician diagnosed probable Paget's 
disease.

A May 2001 VA fee basis examination report noted that the 
veteran complained of pain in her back and left leg.  The 
examiner indicated that the examination was limited to the 
veteran's spine and left hip.  On examination, she was able 
to bend forward at the waist, and came "pretty close" to 
touching her ankles with her neck dropped.  Range of motion 
of the lumbar spine was as follows:  extension was 35 
degrees; flexion was 95 degrees; right and left lateral 
motion was 40 degrees; and right and left rotation was 35 
degrees.  All ranges of motion were noted to be normal.  
Range of motion of the left hip was as follows:  extension 
was 30 degrees; adduction was 25 degrees; abduction was 45 
degrees; external rotation was 60 degrees; and internal 
rotation was 40 degrees.  X-rays showed some mild 
osteoarthritic changes of the left hip, and mild degenerative 
changes of the lumbar spine.  Range of motion was noted to be 
limited by pain.  The examiner stated that the veteran's 
reported symptoms were greater than the objective findings.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A rating of 10 percent is assigned for limitation of thigh 
extension to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.

A 10 percent rating is assigned where limitation of thigh 
flexion is to 45 degrees.  Where it is limited to 30 degrees, 
a 20 percent rating is appropriate.  A 30 percent rating is 
assigned were thigh flexion is to 20 degrees.  Where flexion 
is limited to 10 degrees, a 40 percent rating is in order.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5275, where there is a shortening of 
the bones of a lower extremity, a 10 percent rating is 
warranted where the extremity is 1 1/4 to 2 inches shorter.  
When the extremity is 2 to 2 1/2 inches shorter a 20 percent 
rating is warranted.  A 30 percent rating is warranted where 
the extremity is 2 1/2 to 3 inches shorter.  When the extremity 
is 3 to 3 1/2 inches shorter a 40 percent rating is warranted.  
A 50 percent rating is warranted where the extremity is 3 1/2 
to 4 inches shorter.  Finally, a 60 percent rating is 
warranted if the extremity is over 4 inches shorter.  In 
addition, a veteran who meets the criteria for a rating of 50 
or 60 percent under this diagnostic code is also entitled to 
special monthly compensation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5275.

Slight limitation of lumbar motion is evaluated as 10 percent 
disabling.  A higher rating of 20 percent is assigned for 
moderate limitation of lumbar motion.  A 40 percent rating is 
reserved for severe limitation of lumbar motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

Under Diagnostic Code 5295, lumbosacral strain warrants a 10 
percent rating where there is characteristic pain on motion.  
When there is muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilaterally in the standing 
position a 20 percent rating is assigned.  A 40 percent 
rating assigned for a severe lumbosacral strain where there 
is listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of an 
initial rating of 20 percent for chronic low back and left 
hip pain due to bilateral leg length discrepancy.  At the 
outset, the Board notes that a higher rating is not warranted 
under Diagnostic Code 5275.  A 20 percent rating is warranted 
where the leg length discrepancy is at least 2 inches.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5275.  In this instance, 
the leg length discrepancy has been measured as 1/2 inch.  In 
addition, an increased rating is not warranted under 
Diagnostic Code 5295, as there is no evidence of muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilaterally in the standing position.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295. 

The Board notes that x-ray findings at the May 2001 VA fee 
basis examination noted osteoarthritic changes in the left 
hip and lumbosacral spine.  Range of motion for both the 
lumbar spine and left hip was limited by pain.  However, the 
limitation of motion is not compensable according to the 
schedular criteria.  See 38 C.F.R. § 4.71a. Diagnostic Codes 
5251, 5252, and 5292.  However, where limitation of motion is 
noncompensable, a 10 percent rating is assignable to each 
affected joint, to be combined not added under Diagnostic 
Code 5003.  See 38 C.F.R. § 4.71a.  A 10 percent rating is 
assigned to each joint affected, the lumbosacral spine and 
the left hip.  Combining these two ratings, a rating of 20 
percent is warranted for osteoarthritic changes of the hip 
and lumbar spine, which have been attributed to the veteran's 
leg length discrepancy.  See 38 C.F.R. § 4.25 (2002).

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran 
has pain with range of motion.  However, a 20 percent 
evaluation contemplates pain on motion and contemplates 
exacerbations of the service-connected disability.  See 38 
C.F.R. § 4.1 (veteran's disability evaluation encompasses 
compensation for considerable loss of working time from 
exacerbations or illnesses).  The Board finds that the 
functional impairment described in the examination reports 
and by the veteran is indicative of no more than the 
impairment contemplated by a disability rating of 20 percent.

The Board also finds that the evidence does not raise a 
question that a rating higher than 20 percent is warranted 
for any period of time from the veteran's claim to the 
present time so as to warrant a staged rating due to 
significant change in the level of disability.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's chronic low back and left hip 
pain due to bilateral leg length discrepancy alone has caused 
such marked interference with employment or necessitated 
frequent periods of hospitalization for the periods at issue 
such as would render impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Increased initial Rating for Degenerative Joint Disease 
of the Cervical Spine

Factual Background

Service medical records indicate that the veteran complained 
of numbness in the right leg with extreme rotation of the 
head to the right in July 1994.  An x-ray showed minor 
degenerative joint disease in the C5, C6 and C7 joints.

A May 1998 VA examination report noted that the veteran 
complained of discomfort in her upper back.  On examination, 
forward flexion of the cervical vertebrae was 40 degrees.  
Rotation of the cervical vertebrae was 30 degrees 
bilaterally.  Flexion of the cervical vertebrae was 30 
degrees to the left and 35 degrees to the right.  Deep tendon 
reflexes of the upper limbs were normal.  There was some 
tenderness elicited when applying digital pressure to the 
right upper back area in the vicinity of the trapezius 
muscle.  There was normal range of motion of the shoulders 
through all corresponding physiological arcs.

The veteran testified before a Member of the Board at a 
hearing held at the RO in December 1998.  She stated that she 
had problems sleeping due to her neck pain.

A May 2001 VA fee basis examination report stated that, on 
examination, range of motion of the cervical spine was as 
follows:  flexion was 65 degrees, with 65 degrees being noted 
as normal range of motion; extension was 50 degrees, with 50 
degrees being noted as normal range of motion; lateral 
flexion was 40 degrees bilaterally, with 40 degrees being 
noted as normal range of motion; and rotation was 80 degrees 
bilaterally, with 55 degrees being noted as normal range of 
motion.  X-rays showed some significant narrowing at C6-7, 
and to a lesser extent at C5-6.  Range of motion was noted to 
be limited by pain.  The examiner stated that the veteran's 
reported symptoms were greater than the objective findings.

Criteria

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Slight limitation of cervical spine motion is rated as 10 
percent disabling.  Moderate limitation of motion warrants a 
20 percent evaluation.  Severe limitation motion is rated 30 
percent disabling.  38 C.F.R. § 4.71a Diagnostic Code 5290.


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support an increased 
initial rating for degenerative joint disease of the cervical 
spine, currently rated as 10 percent disabling.  The Board 
notes that limitation of motion is noncompensable.  Clinical 
findings in the May 2001 VA fee basis examination report note 
that the veteran's range of motion is within normal limits, 
although pain was noted on motion.  Accordingly, a 10 percent 
rating is warranted based on x-ray findings of osteoarthritic 
changes to the cervical spine.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45). The veteran 
has pain with range of motion.  A 10 percent evaluation 
contemplates pain on motion and contemplates exacerbations of 
the service-connected disability.  See 38 C.F.R. 
§ 4.1(veteran's disability evaluation encompasses 
compensation for considerable loss of working time from 
exacerbations or illnesses).  The Board finds that the 
functional impairment described in the examination reports 
and by the veteran is indicative of no more than mild or 
slight functional impairment due to pain or any other factor, 
and thus no more than a 10 percent evaluation is warranted.

The Board also finds that the evidence does not raise a 
question that a rating higher than 10 percent is warranted 
for any period of time from the veteran's claim to the 
present time so as to warrant a staged rating due to 
significant change in the level of disability.

The veteran is competent to report her symptoms.  To the 
extent that the veteran claims symptoms related to her 
degenerative joint disease of the cervical spine are worse 
than the 10 percent evaluation contemplates, the Board finds 
that the medical findings do not support such an assertion.  
The Board attaches greater weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements in support of a claim for monetary benefits.  To 
this extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. at 55.  

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's degenerative joint disease of the 
cervical spine alone has caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

IV.  Service Connection for a Bladder Disorder, to Include 
Urinary Frequency,
Claimed as Secondary to a Service Connected Disability.

Factual Background

Service medical records indicate that the veteran had a total 
hysterectomy in September 1981.  The November 1996 retirement 
examination report showed that the veteran reported having 
frequent urination every night.

A September 1997 rating decision granted service connection 
for residuals of a total abdominal hysterectomy and assigned 
an initial noncompensable rating.

A May 1998 VA examination report noted that the veteran 
reported experiencing urinary frequency prior to her 
September 1981 hysterectomy.  She indicated that, after the 
hysterectomy, the urinary frequency subsided, but then 
recurred.  The veteran reported she was scheduled for a 
gynecological examination later that month.  The VA examiner 
deferred evaluation of her genitourinary system to that 
evaluation.

A May 1998 VA treatment note indicated that the veteran was 
seen for a gynecological follow-up.  No examination was 
conducted at that time.

The veteran testified before a Member of the Board at a 
hearing held at the RO in December 1998.  She stated that, 
after her hysterectomy, she had to go to the bathroom 8 to 12 
times a night.  She reported some improvement, but still had 
to get up at least 6 times a night.

A September 1999 VA treatment note showed that the veteran 
was seen in urology regarding complaints of nocturia.  The 
veteran reported she had nocturia 5 to 7 times a night, since 
before her 1981 hysterectomy.  She stated that she did well 
during the day but had occasional urgency and frequency.  The 
diagnosis was nocturia.

An April 2001 VA fee basis internal medicine examination 
report noted that the veteran complained of bladder problems 
including urinary frequency.  The examiner diagnosed the 
veteran as status post total abdominal hysterectomy.  He 
stated that the veteran's post-operative complications 
included severe polyuria, nocturia and urinary incontinence.  
He commented that "the veteran's past records were reviewed 
as received, however, they [were] not sufficient for [him] to 
determine whether the onset of the veteran's current nocturia 
began during her military service other than as stated above.  
This veteran has not had a recent urological evaluation, 
according to her history.  It is suggested that she be seen 
by a urologist and/or a nephrologists, and that she also be 
considered for computerized axial tomography of the pelvis to 
more adequately evaluate her condition."

A June 2001 VA fee basis urology examination report stated 
that the veteran's complaints of urinary frequency dated back 
to 1981.  At that time, the veteran had urinary frequency 10 
to 12 times at night with daytime frequency and urgency 
without incontinence.  The veteran was advised that a 
"fibroid the size of a grapefruit" was pressing against her 
bladder, which was the etiology of her pelvic pain and 
voiding dysfunction.  After the veteran's hysterectomy, she 
reported that her urinary frequency and urgency resolved, but 
her nocturia persisted.  The examiner noted that an 
ultrasound performed in May 2001 showed normal kidneys and 
complete bladder emptying.  No other bladder abnormalities 
were appreciated.  He also stated that urinalysis was normal.  
The examiner indicated that the veteran had a long history of 
urinary frequency, urgency and nocturia that predated her 
surgery.  Given the absence of hematuria, the examiner 
doubted there was intravesical pathology causing her 
problems.  The examiner stated that the veteran's symptoms 
were not a consequence of her hysterectomy, given the 
improvement noted after surgery.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against the veteran's claim 
for service connection for a bladder disorder, to include 
urinary frequency, claimed as secondary to a service 
connected total abdominal hysterectomy.

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
veteran currently has the claimed disability.  Absent proof 
of a present disability, there can be no valid claim.  See 
e.g. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitch 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Although the veteran contends she has a bladder disorder 
manifested by urinary frequency, the record contains no 
medical evidence of a currently diagnosed disorder related to 
her symptoms.  The April 2001 VA examiner noted that the 
veteran was status post total abdominal hysterectomy and 
reported the complaints she associated with her surgery.  
However, he specifically went on to comment that "the 
veteran's past records were reviewed as received, however, 
they [were] not sufficient for [him] to determine whether the 
onset of the veteran's current nocturia began during her 
military service other than as stated above.  This veteran 
has not had a recent urological evaluation, according to her 
history.  It is suggested that she be seen by a urologist 
and/or a nephrologists, and that she also be considered for 
computerized axial tomography of the pelvis to more 
adequately evaluate her condition."  The May 2001 VA 
examination report noted a normal ultrasound, conducted in 
May 2001.  The examiner expressed doubt that there was 
intravesical pathology causing the veteran's problems.  
Finally, the May 2001 VA examiner stated that the veteran's 
symptoms were not a consequence of her hysterectomy.

In this instance, the Board finds the May 2001 VA examination 
report more probative.  While the April 2001 VA examiner did 
relate the veteran's symptoms to her hysterectomy, he 
specifically deferred further comment on her disability, 
indicating the veteran should be seen by a urologist.  The 
May 2001 VA examiner, a urologist, did not find any 
underlying disorder that would cause or explain the veteran's 
reported symptoms.  Moreover, the urologist indicated that 
the symptoms that the veteran did report were not related to 
her hysterectomy.  In sum, the competent evidence of record 
shows that the veteran does not currently have a diagnosed 
bladder disorder secondary to her total abdominal 
hysterectomy and service connection is, therefore, not 
warranted.

V.  Service Connection for Residuals of Dental Trauma.

Factual Background

Service dental records indicate that the veteran had a non-
surgical root canal on tooth #8 in April 1966.  The veteran 
had a crown put on tooth #8 in February 1982.  The veteran's 
service dental records do not contain any references to 
trauma or injury to tooth #8 during service.  The November 
1996 retirement examination report noted a dental examination 
was conducted and no need for treatment was indicated at that 
time.

A January 1998 VA dental examination report noted that the 
examiner did not have the claims file to review.  The veteran 
reported that she fell in 1979 and injured tooth #8, causing 
a facture of the distal incisal facial lingual surface of the 
tooth.  X-rays taken at the examination showed the inferior 
border of the mandible was both smooth and regular with no 
indication of dental trauma from fracture.  Endodontic 
therapy was present in tooth # 8.  In addition, a crown was 
present at tooth #8.  In the diagnosis, the examiner 
indicated there was a history of trauma to tooth #8 during 
military service.

The veteran testified before a Member of the Board at a 
hearing held at the RO in December 1998.  She indicated that 
she fell while on duty in 1979 and cracked her tooth.  She 
stated that she had a root canal and was given a new tooth as 
a result of the fall.

Criteria

The statutory presumption of soundness of condition at the 
time of entrance into active service will not be applicable 
in cases of dental conditions not disabling to a compensable 
degree.  Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, periodontal disease (pyorrhea), 
and Vincent's stomatitis are not disabling conditions, and 
may be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.161.  
38 C.F.R. § 3.381(a).  Each missing or defective tooth and 
each disease of the investing tissues will be considered 
separately in determining service-connection.  A separate 
rating is required for dental trauma, even if service-
connection has been granted for numerous teeth.  38 C.F.R. 
§ 3.381(b).

In determining service-connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted on entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service-connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service-connected if 
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service-connected.  (4)  Teeth noted at 
entry as carious but restorable on entry, whether or not 
filled, will be service-connected if extraction was required 
after 180 days or more of active service.  (5)  Teeth noted 
at entry as non-restorable will not be service-connected 
regardless of treatment during service.  (6)  Teeth noted as 
missing at entry will not be service-connected, regardless of 
treatment during service.  38 C.F.R. § 3.381(d).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a certain period after 
service (Class II eligibility); and those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.

38 C.F.R. § 17.161 provides as follows:

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and 
in accordance with the applicable classification and 
provisions set forth in this section.

(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.

(b) Class II.  (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if:  (A) The 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable, from any 
other period of active military, naval, or air service of not 
less than 180 days; (B) Application for treatment is made 
within 90 days after such discharge or release; (C) The 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and, (D) VA dental examination is completed within 
six months after discharge or release, unless delayed through 
no fault of the veteran. (ii) Those veterans discharged from 
their final period of service after August 12, 1981, who had 
reentered active military service within 90 days  after the 
date of discharge or release from a prior period of active 
military service, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such periods of service within 90 days from the date of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within 90 days after the 
date of correction.

(2)(i) Those having a service-connected noncompensable dental 
condition or disability shown to have been in existences at 
the time of discharge or release from active service, which 
took place before October 1, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, 
but only if: (A) They were discharged or released, under 
conditions other than dishonorable, from a period of active 
military, naval or air service of not less than 180 days.  
(B) Application for treatment is made within one year after 
discharge or release.  (C) VA dental examination is completed 
within 14 months after discharge or release, unless delayed 
through no fault of the veteran.

(ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release.  (iii) If a disqualifying discharge or 
release has been corrected by competent authority, 
application may be made within one year after the date of 
correction.

(c) Class II (a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.

(d) Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.

(e)  Class II(c).  Those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
Class IIR (Retroactive).  Any veteran who made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.

(g) Class III.  Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.

(h) Class IV.  Those whose service-connected disabilities are 
rated as 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any reasons enumerated in 
§ 17.47(g).

(j) Class VI.  Any veteran's scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C.A. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.

38 C.F.R. § 17.161.

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma.  VAOPGCPREC 5-97 
(January 22, 1997).  The Board is bound by this opinion.  38 
U.S.C.A. § 7104(c) (West 1991); Smith v. West, 11 Vet. App. 
134 (1998).

Analysis

Although the veteran has perfected an appeal as to a claim 
for service connection for a dental disorder, the Court has 
specifically held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, 
in the current case, adjudication of the veteran's claim for 
service connection for residuals of dental trauma must also 
include consideration of service connection for this disorder 
for the purpose of establishing eligibility for outpatient 
dental treatment as provided in 38 C.F.R. § 17.161.  See also 
Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) 
[holding that the Board is required to consider a veteran's 
claim under all applicable provisions of law and regulation 
whether or not the claimant specifically raises the 
applicable provision]; Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

After reviewing the claims file, the Board finds that the 
veteran has not presented any competent evidence that she has 
a dental disorder for which service connected compensation 
may be granted.  Service dental records show treatment for 
tooth #8, including a root canal and a crown.  The veteran, 
in 1979, specifically refers to injuring tooth #8 in service.  
However, there is no commensurate evidence of record 
documenting this injury.  The January 1998 VA dental 
examination report noted a history of injury to tooth #8.  
However, the Board is not bound to accept medical opinions 
which are based on a history supplied by the veteran where 
that history is unsupported or based on inaccurate factual 
premises.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  
Accordingly, the Board concludes that the claim for 
disability compensation for a dental disorder must be denied.

The Board finds that the criteria for service connection for 
a dental disorder, for the purposes of entitlement to VA 
outpatient dental treatment have not been met.  A veteran is 
entitled to VA outpatient dental treatment if she qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

The veteran does not allege, nor does the evidence suggest, 
that she meets any of the categories of eligibility under 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161 such as would 
entitle her to outpatient dental treatment.  The evidence 
does not show that she has an adjudicated service-connected 
compensable dental condition.  See 38 C.F.R. § 17.161(a).  
The veteran was discharged in January 1997 and filed an 
application for treatment in February 1997, which was within 
one year of discharge.  However, the November 1996 retirement 
examination report notes a dental examination was performed 
and no need for dental treatment was indicated at that time.  
See 38 C.F.R. § 17.161(b).  There is no evidence of record 
indicating that the veteran's current dental disorder is a 
result of combat wounds or other service trauma.  See 
38 C.F.R. § 17.161(c).  There is no evidence of record, nor 
does the veteran contend,` that she was a prisoner of war.  
See 38 C.F.R. § 17.161(d)(e).  There is no evidence of record 
indicating that the veteran's dental disorder is aggravating 
a service connected disability.  See 38 C.F.R. § 17.161(g).  
In addition, the veteran's service connected disabilities are 
not rated as 100 percent disabling by schedular evaluation, 
she is not rated as 100 percent disabled due to individual 
unemployability, nor is she a Chapter 31 vocational 
rehabilitation trainee.  See 38 C.F.R. § 17.161(h)(i).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a dental trauma, including for the 
purposes of obtaining VA dental treatment.


ORDER

Entitlement to an initial rating of 20 percent for chronic 
low back and hip pain due to bilateral leg length discrepancy 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the cervical spine is denied.

Entitlement to service connection for a bladder disorder, to 
include urinary frequency, secondary to a total abdominal 
hysterectomy, is denied.

Service connection for a dental trauma for the purposes of 
both compensation and VA outpatient treatment is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

